Exhibit 10.1
EXECUTION VERSION
FIRST AMENDED AND RESTATED PIPELINES, TANKAGE AND LOADING RACK
THROUGHPUT AGREEMENT
(TULSA EAST)
     This First Amended and Restated Pipelines, Tankage and Loading Rack
Throughput Agreement (this “Agreement”) is dated as of March 31, 2010, by and
between Holly Refining & Marketing-Tulsa, LLC (“Holly Tulsa”), HEP Tulsa LLC
(“HEP Tulsa”) and Holly Energy Storage-Tulsa LLC (“HEP Storage-Tulsa”). Each of
Holly Tulsa, HEP Tulsa and HEP Storage-Tulsa are individually referred to herein
as a “Party” and collectively as the “Parties.”
RECITALS:
     WHEREAS, pursuant to that certain Asset Sale and Purchase Agreement dated
as of October 1, 2009 (the “Group 1 Purchase Agreement”) by and among Holly
Tulsa, HEP Tulsa and Sinclair Tulsa Refining Company, Holly Tulsa acquired
certain refining assets and other related assets located in Tulsa, Oklahoma (the
“Refinery”) and HEP Tulsa acquired certain product delivery pipeline, tankage
and loading rack assets located at the Refinery (the “Group 1 Assets”);
     WHEREAS, in connection with the closing of the transactions contemplated by
the Group 1 Purchase Agreement, Holly Tulsa and HEP Tulsa entered into a
Pipelines, Tankage and Loading Rack Throughput Agreement (the “Original Tulsa
East Throughput Agreement”) to, among other things, set forth the terms and
conditions under which HEP Tulsa will provide certain transportation, storage
and loading services for Holly Tulsa with respect to the Group 1 Assets;
     WHEREAS, pursuant to an LLC Interest Purchase Agreement dated March 31,
2010, by and between HEP Tulsa and HEP Refining, L.L.C., as purchasers, and
Holly Tulsa and Lea Refining Company, as sellers and Holly Corporation (the
“Group 2 Purchase Agreement”), HEP Tulsa acquired from Holly Tulsa all of the
issued and outstanding membership interests of HEP Storage-Tulsa;
     WHEREAS, HEP Storage-Tulsa is the owner of certain additional storage tank
assets, a rail loading rack and a truck unloading rack located at the Refinery,
the Transferred Tulsa East Assets as defined in the Group 2 Purchase Agreement
(the “Group 2 Assets” and, together with the Group 1 Assets, the “HEP Purchased
Assets”);
     WHEREAS, the Parties desire that HEP Storage-Tulsa be added as a party to
this Agreement; and
     WHEREAS, in connection with the closing of the transactions contemplated by
the Group 2 Purchase Agreement, Holly Tulsa, HEP Tulsa, and HEP Storage-Tulsa
desire to amend and restate the Original Tulsa East Throughput Agreement as
provided herein.
     NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 1. Definitions
     Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.
     “Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Holly
Tulsa, on the one hand, and HEP Tulsa and HEP Storage-Tulsa, on the other hand,
shall not be considered affiliates of each other.
     “Agreement” has the meaning set forth in the preamble to this Agreement.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between Holly Tulsa, on the one hand, and HEP Tulsa or
HEP Storage-Tulsa, on the other hand, arising out of or relating to this
Agreement or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement regardless of whether (a) allegedly extra-contractual
in nature, (b) sounding in contract, tort or otherwise, (c) provided for by
Applicable Law or otherwise or (d) seeking damages or any other relief, whether
at law, in equity or otherwise.
     “bpd” means barrels per day.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” has the meaning set forth in Section 13(e).
     “Closing Date” means, with respect to the Group 1 Assets, the date on which
such assets were acquired by HEP Tulsa pursuant to the Group 1 Purchase
Agreement, and, with respect to
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

2



--------------------------------------------------------------------------------



 



the Group 2 Assets, the date on which such assets were acquired through HEP
Tulsa’s acquisition of all of the issued and outstanding membership interests of
HEP Storage-Tulsa pursuant to the Group 2 Purchase Agreement.
     “Contract Quarter” means a three-month period that commences on January 1,
April 1, July 1, or October 1 and ends on March 31, June 30, September 30, or
December 31, respectively.
     “Control” (including with correlative meaning, the term “controlled by”)
means, as used with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Covered Environmental Losses” has the meaning set forth in Section 10(a).
     “Crude Oil” means the direct liquid product of oil wells, oil processing
plants, the indirect liquid petroleum products of oil or gas wells, oil sands or
a mixture of such products, but does not include natural gas liquids or Refined
Products.
     “Damaged Party” has the meaning set forth in Section 12(b).
     “Disputed Deficiency Notice” has the meaning set forth in Section 9(a).
     “Disputed Deficiency Payment” has the meaning set forth in Section 9(a).
     “DRA” has the meaning set forth in Section 2(i).
     “Effective Time” means 11:59 p.m., Dallas, Texas time, on March 31, 2010.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, and ordinances, now or hereafter in effect, relating
to protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
     “Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

3



--------------------------------------------------------------------------------



 



financing, obtain credit or have adequate capacity or production (other than for
reasons of Force Majeure) shall not be regarded as events of Force Majeure.
     “Force Majeure Notice” has the meaning set forth in Section 4(b).
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Group 1 Assets” has the meaning set forth in the recitals to this
Agreement.
     “Group 1 Assets Assumed OPEX” means the amount set forth on Schedule IV
attached hereto.
     “Group 1 Assets OPEX Recovery Amount” means an amount equal to (a) the
difference between the percentage increase in PPI for a given year minus seven
percent (7%) multiplied by (b) the then-current Group 1 Assets Assumed OPEX.
     “Group 1 Deficiency Notice” has the meaning set forth in Section 9(a).
     “Group 1 Deficiency Payment” has the meaning set forth in Section 9(a).
     “Group 1 Loading Rack” means the light products, asphalt and propane truck
loading rack located at the Refinery and more specifically described in the
Group 1 Purchase Agreement.
     “Group 1 Loading Rack Tariff” means the amount set forth on Schedule III
attached hereto.
     “Group 1 Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.
     “Group 1 Tankage” means the tanks set forth on Exhibit A attached hereto.
     “Group 1 Tankage Base Tariff” means the amount set forth on Schedule II
attached hereto.
     “Group 1 Tankage Excess Tariff” means the amount set forth on Schedule II
attached hereto.
     “Group 1 Tankage Excess Throughput” means 120,000 bpd of Refined Products,
in the aggregate, on average for each Contract Quarter.
     “Group 1 Tankage Incentive Tariff” means the amount set forth on
Schedule II attached hereto.
     “Group 2 Assets” has the meaning set forth in the recitals to this
Agreement.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

4



--------------------------------------------------------------------------------



 



     “Group 2 Assets Assumed OPEX” means the amount set forth on Schedule VII
attached hereto.
     “Group 2 Assets OPEX Recovery Amount” means an amount equal to (a) the
difference between the percentage increase in PPI for a given year minus seven
percent (7%) multiplied by (b) the then-current Group 2 Assets Assumed OPEX.
     “Group 2 Deficiency Notice” has the meaning set forth in Section 9(a).
     “Group 2 Deficiency Payment” has the meaning set forth in Section 9(a).
     “Group 2 Loading Rack” means the rail loading rack located at the Refinery
and more specifically described in the Group 2 Purchase Agreement.
     “Group 2 Loading Rack Tariff” means the amount set forth on Schedule VI
attached hereto.
     “Group 2 Purchase Agreement” has the meaning set forth in the recitals to
this Agreement.
     “Group 2 Tankage” means the tanks set forth on Exhibit B attached hereto.
     “Group 2 Tankage Base Tariff” means the amount set forth on Schedule V
attached hereto.
     “Group 2 Tankage Excess Tariff” means the amount set forth on Schedule V
attached hereto.
     “Group 2 Tankage Excess Throughput” means 120,000 bpd of Products, in the
aggregate, on average for each Contract Quarter.
     “Group 2 Tankage Incentive Tariff” means the amount set forth on Schedule V
attached hereto.
     “Hazardous Substance” means (a) any substance that is designated, defined,
or classified as a hazardous waste, hazardous material, pollutant, contaminant,
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
     “Heavy Products” means fuel oil, asphalt, coker feed, vacuum tower bottoms,
atmospheric tower bottoms, pitch, or roofing flux.
     “HEP Purchased Assets” has the meaning set forth in the recitals to this
Agreement.
     “HEP Storage-Tulsa” has the meaning set forth in the preamble to this
Agreement.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

5



--------------------------------------------------------------------------------



 



     “HEP Tulsa” has the meaning set forth in the preamble to this Agreement.
     “HEP Tulsa Payment Obligations” has the meaning set forth in Section 15(a).
     “Holly” means Holly Corporation, a Delaware corporation.
     “Holly Tulsa” has the meaning set forth in the preamble to this Agreement.
     “Holly Tulsa Payment Obligations” has the meaning set forth in
Section 14(a).
     “Indemnified Party” means the Persons seeking indemnification in accordance
with Section 10.
     “Indemnifying Party” means the Person from whom indemnification may be
required in accordance with Section 10.
     “Intermediate Products” means non-finished intermediate products pipelined
from the Tulsa West Refinery to the Refinery either for further processing or to
be blended into finished gasoline, including high sulfur diesel fuel for DHT
feed, naphtha for reformer feed, gas oil or LEF for FCC feed, reformate and
light straight run.
     “LPG Products” means propane, refinery grade propylene, normal butane, and
isobutane.
     “Minimum Group 1 Loading Rack Revenue Commitment” has the meaning set forth
in Section 2(c)(i).
     “Minimum Group 1 Loading Rack Throughput” means 26,000 bpd of Products, in
the aggregate, on average for each Contract Quarter.
     “Minimum Group 1 Tankage Revenue Commitment” has the meaning set forth in
Section 2(b)(i).
     “Minimum Group 1 Tankage Throughput” means 80,000 bpd of Refined Products,
in the aggregate, on average for each Contract Quarter.
     “Minimum Group 2 Loading Rack Revenue Commitment” has the meaning set forth
in Section 2(e)(i).
     “Minimum Group 2 Loading Rack Throughput” means 1,800 bpd of Products, in
the aggregate, on average for each Contract Quarter.
     “Minimum Group 2 Tankage Revenue Commitment” has the meaning set forth in
Section 2(d)(i).
     “Minimum Group 2 Tankage Throughput” means 90,000 bpd of Crude Oil and
Intermediate Products, in the aggregate, on average for each Contract Quarter.
     “Minimum Pipeline Revenue Commitment” has the meaning set forth in Section
2(a)(i).
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

6



--------------------------------------------------------------------------------



 



     “Minimum Pipeline Throughput” means 60,000 bpd of Refined Products, in the
aggregate, on average for each Contract Quarter.
     “Omnibus Agreement” means the Fourth Amended and Restated Omnibus
Agreement, dated as of March 31, 2010, by and among Holly, the Partnership and
certain of their respective subsidiaries, as the same may be amended hereafter,
from time-to-time.
     “Operating Partnership” means Holly Energy Partners-Operating, L.P., a
Delaware limited partnership.
     “Original Tulsa East Throughput Agreement” has the meaning set forth in the
recitals to this Agreement.
     “Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Pipeline Tariff” means the amount set forth on Schedule I attached hereto.
     “Pipelines” means those two (2) product delivery lines extending from the
Group 1 Tankage to interconnection points with the Magellan pipeline.
     “PPI” has the meaning set forth in Section 2(a)(ii).
     “Prime Rate” means the prime rate per annum announced by Union Bank, N.A.,
or if Union Bank, N.A. no longer announces a prime rate for any reason, the
prime rate per annum announced by the largest U.S. bank measured by deposits
from time to time as its base rate on corporate loans, automatically fluctuating
upward or downward with each announcement of such prime rate.
     “Products” means Refined Products, LPG Products, Intermediate Products and
Heavy Products.
     “Prudent Industry Practice” means such practices, methods, acts,
techniques, and standards as are in effect at the time in question that are
consistent with (a) the standards generally followed by the United States
pipeline and terminalling industries or (b) such higher standards as may be
applied or followed by Holly Tulsa and its Affiliates in the performance of
similar tasks or projects, or by HEP Tulsa, HEP Storage-Tulsa and their
Affiliates in the performance of similar tasks or projects.
     “Refined Products” means gasoline, kerosene, ethanol and diesel fuel.
     “Refinery” has the meaning set forth in the recitals.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

7



--------------------------------------------------------------------------------



 



     “Refund” has the meaning set forth in Section 9(c).
     “Related Indemnified Parties” means, with respect to each Party hereto,
such Party’s Affiliates, such Party and its Affiliates’ successors and assigns,
and each of the respective directors and officers (or Persons in any similar
capacity if such Person is not a corporation), employees, consultants and agents
of such Party, its Affiliates and their respective successors and assigns.
     “Respondent” has the meaning set forth in Section 13(e).
     “Tankage Revenue Commitment” means the Minimum Group 1 Tankage Revenue
Commitment and the Minimum Group 2 Tankage Revenue Commitment.
     “Term” has the meaning set forth in Section 6.
     “Toxic Tort” means a claim or cause of action arising from personal injury
or property damage incurred by the plaintiff that is alleged to have been caused
by exposure to, or contamination by, Hazardous Substances that have been
released into the environment by or as a result of the actions or omissions of
the defendant.
     “Tulsa West Refinery” means the refinery owned by Holly Tulsa located at
1700 S. Union, Tulsa, Oklahoma.
     Section 2. Agreement to Use Services Relating to Pipelines, Tankage and
Loading rack.
     The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to HEP Tulsa and HEP Storage-Tulsa to be
paid by Holly Tulsa and requires HEP Tulsa and HEP Storage-Tulsa to provide
certain transportation, storage and loading services to Holly Tulsa. The
principal objective of HEP Tulsa is for Holly Tulsa to meet or exceed its
obligations with respect to the Minimum Pipeline Revenue Commitment, to meet or
exceed its obligations with respect to the Minimum Group 1 Tankage Revenue
Commitment, and to meet or exceed its obligations with respect to the Minimum
Group 1 Loading Rack Revenue Commitment. The principal objective of HEP
Storage-Tulsa is for Holly Tulsa to meet or exceed its obligations with respect
to the Minimum Group 2 Tankage Revenue Commitment and to meet or exceed its
obligations with respect to the Minimum Group 2 Loading Rack Commitment. The
principal objective of Holly Tulsa is for HEP Tulsa and HEP Storage-Tulsa to
provide services to Holly Tulsa in a manner that enables Holly Tulsa to operate
the Refinery.
     (a) Minimum Pipeline Revenue Commitment. During the Term and subject to the
terms and conditions of this Agreement, Holly Tulsa agrees as follows:
     (i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Pipelines that will satisfy the Minimum Pipeline Revenue
Commitment in exchange for HEP Tulsa providing Holly Tulsa a minimum of 60,000
barrels per day of aggregate capacity in the Pipelines. The “Minimum Pipeline
Revenue Commitment” shall be an amount of revenue to HEP Tulsa for each Contract
Quarter
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

8



--------------------------------------------------------------------------------



 



determined by multiplying the Minimum Pipeline Throughput by the Pipeline Tariff
as such Pipeline Tariff may be revised pursuant to Section 2(a)(ii). Holly Tulsa
will pay HEP Tulsa the Pipeline Tariff for all quantities of Refined Products
shipped on the Pipelines. Notwithstanding the foregoing, in the event that the
Closing Date for the Pipeline is any date other than the first day of a Contract
Quarter, then the Minimum Pipeline Revenue Commitment for the initial Contract
Quarter shall be prorated based upon the number of days actually in such
contract quarter and the initial Contract Quarter.
     (ii) The Pipeline Tariff shall be adjusted on July 1 of each calendar year
commencing on July 1, 2011, by an amount equal to the upper change in the annual
change rounded to four decimal places of the Producers Price
Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics; provided that the Pipeline
Tariff shall never be increased by more than 3% for any such calendar year. The
series ID is WPUSOP3000 as of September 7, 2009 – located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2009 change is: [PPI (2008) – PPI (2007)] / PPI (2007) or (177.1 – 166.6) /
166.6 or .063 or 6.3%. If the PPI index change is negative in a given year then
there will be no change in the Pipeline Tariff. If the above index is no longer
published, then Holly Tulsa and HEP Tulsa shall negotiate in good faith to agree
on a new index that gives comparable protection against inflation, and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Pipeline Tariff. If Holly Tulsa and HEP Tulsa are unable to
agree, a new index will be determined by binding arbitration in accordance with
Section 13(e), and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Pipeline Tariff. To evidence the
Parties’ agreement to each adjusted Pipeline Tariff, the Parties shall execute
an amended, modified, revised or updated Schedule I and attach it to this
Agreement. Such amended, modified, revised or updated Schedule I shall be
sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule I in its entirety.
     (iii) If Holly Tulsa is unable to transport on the Pipelines the volumes of
Refined Products required to meet the Minimum Pipeline Revenue Commitment as a
result of HEP Tulsa’s operational difficulties, prorationing, or the inability
to provide sufficient capacity for the Minimum Pipeline Throughput, then the
Minimum Pipeline Revenue Commitment applicable to the Contract Quarter during
which Holly Tulsa is unable to transport such volumes of Refined Products will
be reduced by an amount equal to: (A) the volume of Refined Products that Holly
Tulsa was unable to transport on the Pipelines (but not to exceed the Minimum
Pipeline Throughput), as a result of HEP Tulsa’s operational difficulties,
prorationing or inability to provide sufficient capacity on the Pipelines to
achieve the Minimum Pipeline Throughput, multiplied by (B) the Pipeline Tariff.
This Section 2(a)(iii) shall not apply in the event HEP Tulsa gives notice of a
Force Majeure event in accordance with Section 4, in which case the Minimum
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

9



--------------------------------------------------------------------------------



 



Pipeline Revenue Commitment shall be suspended in accordance with and as
provided in Section 4.
     (b) Minimum Group 1 Tankage Revenue Commitment; Group 1 Tankage Tariffs.
During the Term and subject to the terms and conditions of this Agreement, Holly
Tulsa agrees as follows:
     (i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Group 1 Tankage that will satisfy the Minimum Group 1
Tankage Revenue Commitment in exchange for HEP Tulsa providing Holly Tulsa a
minimum of 1,362,500 barrels of aggregate capacity in the Group 1 Tankage. The
“Minimum Group 1 Tankage Revenue Commitment” shall be an amount of revenue to
HEP Tulsa for each Contract Quarter determined by multiplying the Minimum Group
1 Tankage Throughput by the Group 1 Tankage Base Tariff as such Group 1 Tankage
Base Tariff may be revised pursuant to Section 2(b)(iii). Notwithstanding the
foregoing, in the event that the Closing Date for the Group 1 Tankage is any
date other than the first day of a Contract Quarter, then the Minimum Group 1
Tankage Revenue Commitment for the initial Contract Quarter shall be prorated
based upon the number of days actually in such contract quarter and the initial
Contract Quarter. Subject to (i) any Applicable Law and (ii) technical
specifications of the Group 1 Tankage, Holly Tulsa may request that HEP Tulsa
change the service of any of the Group 1 Tankage from storage of one Product to
storage of a different Product; provided, however, that Holly Tulsa shall
indemnify and hold HEP Tulsa harmless from and against all costs and expenses
associated with any such changing of service including but not limited to costs
of complying with any Applicable Law affecting such change of service.
     (ii) Group 1 Tankage throughput shall be determined by the sum of Refined
Products shipped on the Pipelines and loaded at the Group 1 Loading Rack. If the
average throughput for any Contract Quarter exceeds the Minimum Group 1 Tankage
Throughput attributable to such Contract Quarter then, (i) for each throughput
barrel in excess of the Minimum Group 1 Tankage Throughput but less than or
equal to the Group 1 Tankage Excess Throughput, Holly Tulsa shall pay HEP Tulsa
throughput fees in the amount of the Group 1 Tankage Incentive Tariff as such
amount may be revised pursuant to Section 2(b)(iii) and (ii) for each throughput
barrel in excess of the Group 1 Tankage Excess Throughput, Holly Tulsa shall pay
HEP Tulsa throughput fees in the amount of the Group 1 Tankage Excess Tariff as
such amount may be revised pursuant to Section 2(b)(iii).
     (iii) The Group 1 Tankage Base Tariff, Group 1 Tankage Incentive Tariff,
and Group 1 Tankage Excess Tariff shall each be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 1 Tankage Base Tariff,
Group 1 Tankage Incentive Tariff, and Group 1 Tankage Excess Tariff shall never
be increased by more than 3% for any such calendar year. To evidence the
Parties’ agreement to each adjusted Group 1 Tankage Base Tariff, Group 1 Tankage
Incentive Tariff, and Group 1 Tankage Excess Tariff, the
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

10



--------------------------------------------------------------------------------



 



Parties shall execute an amended, modified, revised or updated Schedule II and
attach it to this Agreement. Such amended, modified, revised or updated
Schedule II shall be sequentially numbered (e.g. Schedule II-1, Schedule II-2,
etc.), dated and appended as an additional schedule to this Agreement and shall
replace the prior version of Schedule II in its entirety.
     (iv) If Holly Tulsa is unable to deliver to the Group 1 Tankage the volumes
of Refined Products required to meet the Minimum Group 1 Tankage Revenue
Commitment as a result of HEP Tulsa’s operational difficulties, prorationing or
the inability to provide sufficient capacity, then the Minimum Group 1 Tankage
Revenue Commitment applicable to the Contract Quarter during which Holly Tulsa
is unable to deliver such volumes of Refined Products will be reduced by an
amount equal to: (A) the volume of Refined Products that Holly Tulsa was unable
to deliver to the Tankage (but not to exceed the Minimum Group 1 Tankage
Throughput), as a result of HEP Tulsa’s operational difficulties, prorationing
or inability to provide sufficient capacity to achieve the Minimum Group 1
Tankage Throughput, multiplied by (B) the Group 1 Tankage Base Tariff. This
Section 2(b)(iv) shall not apply in the event HEP Tulsa gives notice of a Force
Majeure event in accordance with Section 4, in which case the Minimum Group 1
Tankage Revenue Commitment shall be suspended in accordance with and as provided
in Section 4.
     (c) Minimum Group 1 Loading Rack Revenue Commitment.
     (i) Subject to Section 4, Holly Tulsa shall pay HEP Tulsa throughput fees
associated with the Group 1 Loading Rack that will satisfy the Group 1 Minimum
Loading rack Revenue Commitment in exchange for HEP Tulsa providing Holly Tulsa
a minimum of 26,000 barrels per day of aggregate capacity at the Group 1 Loading
Rack. The “Minimum Group 1 Loading Rack Revenue Commitment” shall be an amount
of revenue to HEP Tulsa for each Contract Quarter determined by multiplying the
Minimum Group 1 Loading Rack Throughput by the Group 1 Loading Rack Tariff as
such Group 1 Loading Rack Tariff may be revised pursuant to Section 2(c)(ii).
Holly Tulsa will pay HEP Tulsa the Group 1 Loading Rack Tariff for all
quantities of Products loaded at the Group 1 Loading Rack. Notwithstanding the
foregoing, in the event that the Closing Date for the Group 1 Loading Rack is
any date other than the first day of a Contract Quarter, then the Minimum Group
1 Loading Rack Revenue Commitment for the initial Contract Quarter shall be
prorated based upon the number of days actually in such contract quarter and the
initial Contract Quarter.
     (ii) The Group 1 Loading Rack Tariff shall be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 1 Loading Rack Tariff
shall never be increased by more than 3% for any such calendar year. To evidence
the Parties’ agreement to each adjusted Group 1 Loading Rack Tariff, the Parties
shall execute an amended, modified, revised or updated Schedule III and attach
it to this Agreement. Such amended, modified, revised or updated Schedule III
shall be sequentially numbered
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

11



--------------------------------------------------------------------------------



 



(e.g. Schedule III-1, Schedule III-2, etc.), dated and appended as an additional
schedule to this Agreement and shall replace the prior version of Schedule III
in its entirety.
     (iii) If Holly Tulsa is unable to load at the Group 1 Loading Rack the
volumes of Products, in the aggregate, required to meet the Minimum Group 1
Loading Rack Revenue Commitment as a result of HEP Tulsa’s operational
difficulties, prorationing or the inability to provide sufficient capacity, then
the Minimum Group 1 Loading Rack Revenue Commitment applicable to the Contract
Quarter during which Holly Tulsa is unable to load such volumes of Products will
be reduced for such period of time by an amount equal to: (A) the volume of
Products, in the aggregate, that Holly Tulsa was unable to load at the Group 1
Loading Rack (but not to exceed the Minimum Group 1 Loading Rack Throughput), as
a result of HEP Tulsa’s operational difficulties, prorationing or inability to
provide sufficient capacity to achieve the Minimum Group 1 Loading Rack
Throughput, multiplied by (B) the Group 1 Loading Rack Tariff. This
Section 2(c)(iii) shall not apply in the event HEP Tulsa gives notice of a Force
Majeure event in accordance with Section 4, in which case the Minimum Group 1
Loading Rack Revenue Commitment shall be suspended in accordance with and as
provided in Section 4.
     (d) Minimum Group 2 Tankage Revenue Commitment; Tankage Tariffs. During the
Term and subject to the terms and conditions of this Agreement, Holly Tulsa
agrees as follows:
     (i) Subject to Section 4, Holly Tulsa shall pay HEP Storage-Tulsa
throughput fees associated with the Group 2 Tankage that will satisfy the
Minimum Group 2 Tankage Revenue Commitment in exchange for HEP Storage-Tulsa
providing Holly Tulsa a minimum of 2,122,644 barrels of aggregate capacity in
the Group 2 Tankage. The “Minimum Group 2 Tankage Revenue Commitment” shall be
an amount of revenue to HEP Storage-Tulsa for each Contract Quarter determined
by multiplying the Minimum Group 2 Tankage Throughput by the Group 2 Tankage
Base Tariff as such Group 2 Tankage Base Tariff may be revised pursuant to
Section 2(d)(iii). Notwithstanding the foregoing, in the event that the Closing
Date for the Group 2 Tankage is any date other than the first day of a Contract
Quarter, then the Minimum Group 2 Tankage Revenue Commitment for the initial
Contract Quarter shall be prorated based upon the number of days actually in
such contract quarter and the initial Contract Quarter. Subject to (i) any
Applicable Law and (ii) technical specifications of the Group 2 Tankage, Holly
Tulsa may request that HEP Storage-Tulsa change the service of any of the Group
2 Tankage from storage of Crude Oil or a Product to storage of Crude Oil or a
different Product; provided, however, that Holly Tulsa shall indemnify and hold
HEP Storage-Tulsa harmless from and against all costs and expenses associated
with any such changing of service including but not limited to costs of
complying with any Applicable Law affecting such change of service.
     (ii) Group 2 Tankage Throughput shall be determined by the sum of pipeline
quantities of Crude Oil and Intermediate Products received at the Refinery,
including Crude Oil and Intermediate Products received at the Refinery from the
Tulsa West Refinery. If the average throughput for any Contract Quarter exceeds
the Minimum Group 2 Tankage Throughput attributable to such Contract Quarter
then, (i) for each
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

12



--------------------------------------------------------------------------------



 



throughput barrel in excess of the Minimum Group 2 Tankage Throughput but less
than or equal to the Group 2 Tankage Excess Throughput, Holly Tulsa shall pay
HEP Storage-Tulsa throughput fees in the amount of the Group 2 Tankage Incentive
Tariff as such amount may be revised pursuant to Section 2(d)(iii) and (ii) for
each throughput barrel in excess of the Group 2 Tankage Excess Throughput, Holly
Tulsa shall pay HEP Storage-Tulsa throughput fees in the amount of the Group 2
Tankage Excess Tariff as such amount may be revised pursuant to
Section 2(d)(iii).
     (iii) The Group 2 Tankage Base Tariff, Group 2 Tankage Incentive Tariff,
and Group 2 Tankage Excess Tariff shall each be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 2 Tankage Base Tariff,
Group 2 Tankage Incentive Tariff, and Group 2 Tankage Excess Tariff shall never
be increased by more than 3% for any such calendar year. To evidence the
Parties’ agreement to each adjusted Group 2 Tankage Base Tariff, Group 2 Tankage
Incentive Tariff, and Group 2 Tankage Excess Tariff, the Parties shall execute
an amended, modified, revised or updated Schedule V and attach it to this
Agreement. Such amended, modified, revised or updated Schedule V shall be
sequentially numbered (e.g. Schedule V-1, Schedule V-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule V in its entirety.
     (iv) If Holly Tulsa is unable to deliver to the Group 2 Tankage the volumes
of Crude Oil and Intermediate Products required to meet the Minimum Group 2
Tankage Revenue Commitment as a result of HEP Storage-Tulsa’s operational
difficulties, prorationing or the inability to provide sufficient capacity, then
the Minimum Group 2 Tankage Revenue Commitment applicable to the Contract
Quarter during which Holly Tulsa is unable to deliver such volumes of Crude Oil
and Intermediate Products will be reduced by an amount equal to: (A) the volume
of Crude Oil and Intermediate Products that Holly Tulsa was unable to deliver to
the Tankage (but not to exceed the Minimum Group 2 Tankage Throughput), as a
result of HEP Storage-Tulsa’s operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Group 2 Tankage
Throughput, multiplied by (B) the Group 2 Tankage Base Tariff. This
Section 2(d)(iv)shall not apply in the event HEP Storage-Tulsa gives notice of a
Force Majeure event in accordance with Section 4, in which case the Minimum
Group 2 Tankage Revenue Commitment shall be suspended in accordance with and as
provided in Section 4.
     (e) Minimum Group 2 Loading Rack Revenue Commitment.
     (i) Subject to Section 4, Holly Tulsa shall pay HEP Storage-Tulsa
throughput fees associated with the Group 2 Loading Rack that will satisfy the
Minimum Group 2 Loading rack Revenue Commitment in exchange for HEP
Storage-Tulsa providing Holly Tulsa a minimum of 1,800 barrels per day of
aggregate capacity at the Group 2 Loading Rack. The “Minimum Group 2 Loading
Rack Revenue Commitment” shall be an amount of revenue to HEP Storage-Tulsa for
each Contract Quarter determined by multiplying
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

13



--------------------------------------------------------------------------------



 



the Minimum Group 2 Loading Rack Throughput by the Group 2 Loading Rack Tariff
as such Group 2 Loading Rack Tariff may be revised pursuant to
Section 2(c)(ii)(e)(ii). Holly Tulsa will pay HEP Storage-Tulsa the Group 2
Loading Rack Tariff for all quantities of Products loaded at the Group 2 Loading
Rack. Notwithstanding the foregoing, in the event that the Closing Date for the
Group 2 Tankage is any date other than the first day of a Contract Quarter, then
the Minimum Group 2 Loading Rack Revenue Commitment for the initial Contract
Quarter shall be prorated based upon the number of days actually in such
contract quarter and the initial Contract Quarter.
     (ii) The Group 2 Loading Rack Tariff shall be adjusted on July 1 of each
calendar year commencing on July 1, 2011, by an amount equal to the upper change
in the annual change rounded to four decimal places of the PPI following the
same procedure as set forth in Section 2(a)(ii) above (including the provisions
regarding binding arbitration); provided that the Group 2 Loading Rack Tariff
shall never be increased by more than 3% for any such calendar year. To evidence
the Parties’ agreement to each adjusted Group 2 Loading Rack Tariff, the Parties
shall execute an amended, modified, revised or updated Schedule VI and attach it
to this Agreement. Such amended, modified, revised or updated Schedule VI shall
be sequentially numbered (e.g. Schedule VI-1, Schedule VI-2, etc.), dated and
appended as an additional schedule to this Agreement and shall replace the prior
version of Schedule VI in its entirety.
     (iii) If Holly Tulsa is unable to load at the Group 2 Loading Rack the
volumes of Products, in the aggregate, required to meet the Minimum Group 2
Loading Rack Revenue Commitment as a result of HEP Storage-Tulsa’s operational
difficulties, prorationing or the inability to provide sufficient capacity, then
the Minimum Group 2 Loading Rack Revenue Commitment applicable to the Contract
Quarter during which Holly Tulsa is unable to load such volumes of Products will
be reduced for such period of time by an amount equal to: (A) the volume of
Products, in the aggregate, that Holly Tulsa was unable to load at the Group 2
Loading Rack (but not to exceed the Minimum Group 2 Loading Rack Throughput), as
a result of HEP Storage-Tulsa’s operational difficulties, prorationing or
inability to provide sufficient capacity to achieve the Minimum Group 2 Loading
Rack Throughput, multiplied by (B) the Group 2 Loading Rack Tariff. This
Section 2(c)(iii)(e)(iii) shall not apply in the event HEP Storage-Tulsa gives
notice of a Force Majeure event in accordance with Section 4, in which case the
Minimum Group 2 Loading Rack Revenue Commitment shall be suspended in accordance
with and as provided in Section 4.
     (f) Clarification of Calculation of Tankage Throughput Amounts.
     (i) Any streams moved internally within the Refinery will not be included
in determining the volumes for any Tankage Revenue Commitment.
     (ii) Any Refined Products received from the Tulsa West Refinery or moved
out of the Refinery will not be included in determining the volumes for the
Minimum Group 2 Tankage Revenue Commitment.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

14



--------------------------------------------------------------------------------



 



     (iii) For the avoidance of doubt, any high sulfur diesel fuel that Holly
Tulsa may transport from the Tulsa West Refinery through the Group 1 Tankage or
Group 2 Tankage for processing in the Refinery’s distillate hydrotreater shall
be subject to the Group 2 Tankage tariff, and the resulting ultra low sulfur
diesel fuel produced from the high sulfur diesel fuel and then shipped from the
Refinery via either the Pipelines or the loading rack located at the Refinery
shall be subject to the applicable Group 1 Tankage tariffs.
     (g) Volumetric Gains and Losses. Holly Tulsa shall, during the Term,
(i) absorb all volumetric gains in the Pipelines, and (ii) be responsible for
all volumetric losses in the Pipelines up to a maximum of 0.5%. HEP Tulsa shall
be responsible for all volumetric losses in excess of 0.5% in the Pipelines
during the Term.
     (h) Obligations of HEP Tulsa and HEP Storage-Tulsa.
     (i) Group 1 Assets. During the Term and subject to the terms and conditions
of this Agreement, including Section 13(b), HEP Tulsa agrees to: (A) own or
lease, operate and maintain the Pipelines, Group 1 Tankage, and Group 1 Loading
Rack and all related assets necessary to handle the Crude Oil and Products from
Holly Tulsa; (B) provide the services required under this Agreement and perform
all operations relating the Pipelines, Group 1 Tankage, and Group 1 Loading Rack
including, but not limited to, tank gauging, tank maintenance, tank dike
maintenance, loading trucks, interaction with third party pipelines, and
customer interface for access agreements; and (C) maintain adequate property and
liability insurance covering the Pipelines, Group 1 Tankage, Group 1 Loading
Rack and any related assets owned by HEP Tulsa and necessary for the operation
of the Pipelines, Group 1 Tankage, and Group 1 Loading Rack.
     (ii) Group 2 Assets. During the Term and subject to the terms and
conditions of this Agreement, including Section 13(b), HEP Storage-Tulsa agrees
to: (A) own or lease, operate and maintain the Group 2 Tankage and Group 2
Loading Rack and all related assets necessary to handle the Crude Oil and
Products from Holly Tulsa; (B) provide the services required under this
Agreement and perform all operations relating the Group 2 Tankage and Group 2
Loading Rack including, but not limited to, tank gauging, tank maintenance, tank
dike maintenance, loading trucks, interaction with third party pipelines, and
customer interface for access agreements; and (C) maintain adequate property and
liability insurance covering the Group 2 Tankage and Group 2 Loading Rack and
any related assets owned by HEP Storage-Tulsa and necessary for the operation of
the Group 2 Tankage and Group 2 Loading Rack.
     Notwithstanding the foregoing, subject to Section 13(b) of this Agreement
and Article V of the Omnibus Agreement, HEP Tulsa and HEP Storage-Tulsa are free
to sell any of their assets, including assets that provide services under this
Agreement, and Holly Tulsa is free to merge with another entity and to sell all
of its assets or equity to another entity at any time.
     (i) Drag Reducing Agents and Additives. If HEP Tulsa determines that adding
drag reducing agents (“DRA”) to the Refined Products is reasonably required to
move Refined Products in the quantities necessary to meet Holly Tulsa’s schedule
or as may be otherwise be
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

15



--------------------------------------------------------------------------------



 



required to safely move such quantities of Refined Products, HEP Tulsa shall
provide Holly Tulsa with an analysis of the proposed cost and benefits thereof.
In the event that Holly Tulsa agrees to use such additives as proposed by HEP
Tulsa, Holly Tulsa shall reimburse HEP Tulsa for the costs of adding any DRA to
the and Refined Products.
     (j) Change in Pipeline Direction; Product Service or Origination and
Destination. Without Holly Tulsa’s prior written consent, HEP Tulsa shall not
(i) reverse the direction of any of the Pipelines; (ii) change, alter or modify
the product service of any of the Pipelines; or (iii) change, alter or modify
the origination or destination of any of the Pipelines; provided, however, that
HEP Tulsa may take any necessary emergency action to prevent or remedy a release
of Refined Products from any of the Pipelines without obtaining the consent
required by this Section 2(j). Holly Tulsa shall have the right to reverse the
direction of any of the Pipelines if Holly Tulsa agrees to (i) reimburse HEP
Tulsa for the additional costs and expenses incurred by HEP Tulsa as a result of
such change in direction (both to reverse and re-reverse); (ii) reimburse HEP
Tulsa for all costs arising out of HEP Tulsa’s inability to perform under any
transportation service contract due to the reversal of the direction of the
Pipelines; and (iii) pay the Pipeline Tariff set forth on Schedule I, as it may
be amended from time-to-time in accordance with this Agreement, for any such
flow reversal.
     (k) Notification of Utilization.
     (i) Group 1 Assets. Upon request by HEP Tulsa, Holly Tulsa will provide to
HEP Storage-Tulsa written notification of Holly Tulsa’s reasonable good faith
estimate of their anticipated future utilization of Pipelines, Group 1 Tankage,
and Group 1 Loading Rack as soon as reasonably practicable after receiving such
request.
     (ii) Group 2 Assets. Upon request by HEP Storage-Tulsa, Holly Tulsa will
provide to HEP Storage-Tulsa written notification of Holly Tulsa’s reasonable
good faith estimate of their anticipated future utilization of Group 2 Tankage
and Group 2 Loading Rack as soon as reasonably practicable after receiving such
request.
     (l) Scheduling and Accepting Movement. HEP Tulsa and HEP Storage-Tulsa will
use their reasonable commercial efforts to schedule movement and accept
movements of Crude Oil and Products in a manner that is consistent with the
historical dealings between the Parties, as such dealings may change from time
to time.
     (m) Taxes. Holly Tulsa will pay all taxes, import duties, license fees and
other charges by any Governmental Authority levied on or with respect to the
Crude Oil and Products handled by Holly Tulsa for transportation, storage or
loading by HEP Tulsa or HEP Storage-Tulsa. Should any Party be required to pay
or collect any taxes, duties, charges and or assessments pursuant to any
Applicable Law or authority now in effect or hereafter to become effective which
are payable by the any other Party pursuant to this Section 2(m) the proper
Party shall promptly reimburse the other Party therefor.
     (n) Timing of Payments. Holly Tulsa will make payments to HEP Tulsa and HEP
Storage-Tulsa by electronic payment with immediately available funds on a
monthly basis during the Term with respect to services rendered or reimbursable
costs or expenses incurred by HEP
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

16



--------------------------------------------------------------------------------



 



Tulsa or HEP Storage-Tulsa under this Agreement in the prior month. Payments not
received by HEP Tulsa or HEP Storage-Tulsa on or prior to the applicable payment
date will accrue interest at the Prime Rate from the applicable payment date
until paid.
     (o) Increases in Tariff Rates.
     (i) Group 1 Assets. If new Applicable Laws are enacted that require HEP
Tulsa to make capital expenditures with respect to the Pipelines, Group 1
Tankage, or Group 1 Loading Rack, HEP Tulsa may amend the Pipeline Tariff, Group
1 Tankage Base Tariff, and Group 1 Loading Rack Tariff, as applicable, in order
to recover HEP Tulsa’s cost of complying with these Applicable Laws (as
determined in good faith and including a reasonable return); provided, however,
that HEP Tulsa may not amend the Pipeline Tariff, Group 1 Tankage Base Tariff,
or Group 1 Loading Rack Tariff pursuant to this Section 2(o) unless and until
HEP Tulsa has made capital expenditures of $2,000,000.00 in the aggregate with
respect to the Pipelines, Group 1 Tankage and Group 1 Loading Rack in order to
comply with such new Applicable Laws.
     (ii) Group 2 Assets. If new Applicable Laws are enacted that require HEP
Storage-Tulsa to make capital expenditures with respect to the Group 2 Tankage
or Group 2 Loading Rack, HEP Storage-Tulsa may amend the Group 2 Tankage Base
Tariff and Group 2 Loading Rack Tariff, as applicable, in order to recover HEP
Storage-Tulsa’s cost of complying with these Applicable Laws (as determined in
good faith and including a reasonable return); provided, however, that HEP
Storage-Tulsa may not amend the Group 2 Tankage Base Tariff, or Group 2 Loading
Rack Tariff pursuant to this Section 2(o) unless and until HEP Storage-Tulsa has
made capital expenditures of $2,000,000.00 in the aggregate with respect to the
Group 2 Tankage and Group 2 Loading Rack in order to comply with such new
Applicable Laws.
     (iii) Holly Tulsa, on one hand and HEP Tulsa and HEP Storage-Tulsa, on the
other hand, shall use their reasonable commercial efforts to comply with these
Applicable Laws, and shall negotiate in good faith to mitigate the impact of
these Applicable Laws and to determine the amount of the new tariff rates. If
Holly Tulsa, on one hand and HEP Tulsa and HEP Storage-Tulsa, on the other hand,
are unable to agree on the amount of the new tariff rates that HEP Tulsa and HEP
Storage-Tulsa will charge, such tariff rates will be determined by binding
arbitration in accordance with Section 13(e). Any applicable exhibit or schedule
to this Agreement will be updated, amended or revised, as applicable, in
accordance with this Agreement to reflect any changes in tariff rates agreed to
in accordance with this Section 2(o).
     (p) Reimbursement of Operating Expenses.
     (i) Group 1 Assets. At the end of the first four (4) Contract Quarters
following the Closing Date for the Group 1 Assets, HEP Tulsa shall calculate the
aggregate operating expenses incurred in the operation of the Group 1 Assets
(but such calculation shall not include extraordinary and non-recurring items of
expense that are not reasonably expected to recur in future periods during the
Term). In the event that such aggregate operating expenses exceed the Group 1
Assets Assumed OPEX, (A)
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

17



--------------------------------------------------------------------------------



 



Holly Tulsa shall reimburse HEP Tulsa for such operating expenses incurred in
excess of the Group 1 Assets Assumed OPEX, and (B) HEP Tulsa shall increase the
Group 1 Tankage Base Tariff by the amount necessary to increase the Minimum
Group 1 Tankage Revenue Commitment by an amount equal to such aggregate
operating expenses in excess of the Group 1 Assets Assumed OPEX for the
remainder of the Term, and the Parties shall execute an amended, modified,
revised or updated Schedule IV reflecting such aggregate operating expenses as
the new Group 1 Assets Assumed OPEX. In the event that such aggregate operating
expenses are less than the Group 1 Assets Assumed OPEX, HEP Tulsa shall decrease
the Group 1 Tankage Base Tariff by the amount necessary to decrease the Minimum
Group 1 Tankage Revenue Commitment by an amount equal to the difference between
the Group 1 Assets Assumed OPEX and such actual operating expenses for the
remainder of the Term, and the Parties shall execute an amended, modified,
revised or updated Schedule IV reflecting such aggregate operating expenses as
the new Group 1 Assets Assumed OPEX. In the event that the PPI increase for any
given year is greater than seven percent (7%), then, in addition to any other
applicable increases during such year, HEP Tulsa shall increase the Group 1
Tankage Base Tariff by an additional amount necessary to increase the Minimum
Group 1 Tankage Revenue Commitment by the Group 1 Assets OPEX Recovery Amount.
Such Group 1 Assets OPEX Recovery Amount shall be added to the then-current
Group 1 Assets Assumed OPEX, and the Parties shall execute an amended, modified,
revised or updated Schedule IV reflecting the addition of such Group 1 Assets
OPEX Recovery Amount to the Group 1 Assets Assumed OPEX.
     (ii) Group 2 Assets. At the end of the first four (4) Contract Quarters
following the Closing Date for the Group 2 Assets, HEP Storage-Tulsa shall
calculate its aggregate operating expenses incurred in the operation of the
Group 2 Assets (but such calculation shall not include extraordinary and
non-recurring items of expense that are not reasonably expected to recur in
future periods during the Term). In the event that such aggregate operating
expenses exceed the Group 2 Assets Assumed OPEX, (A) Holly Tulsa shall reimburse
HEP Storage-Tulsa for such operating expenses incurred in excess of the Group 2
Assets Assumed OPEX, and (B) HEP Storage-Tulsa shall increase the Group 2
Tankage Base Tariff by the amount necessary to increase the Minimum Group 2
Tankage Revenue Commitment by an amount equal to such aggregate operating
expenses in excess of the Group 2 Assets Assumed OPEX for the remainder of the
Term, and the Parties shall execute an amended, modified, revised or updated
Schedule VII reflecting such aggregate operating expenses as the new Group 2
Assets Assumed OPEX. In the event that such aggregate operating expenses are
less than the Group 2 Assets Assumed OPEX, HEP Storage-Tulsa shall decrease the
Group 2 Tankage Base Tariff by the amount necessary to decrease the Minimum
Group 2 Tankage Revenue Commitment by an amount equal to the difference between
the Group 2 Assets Assumed OPEX and such actual operating expenses for the
remainder of the Term, and the Parties shall execute an amended, modified,
revised or updated Schedule VII reflecting such aggregate operating expenses as
the new Group 2 Assets Assumed OPEX. In the event that the PPI increase for any
given year is greater than seven percent (7%), then, in addition to any other
applicable increases during such year, HEP Storage-Tulsa shall increase the
Group 2 Tankage Base Tariff by an additional amount necessary to increase the
Minimum
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

18



--------------------------------------------------------------------------------



 



Group 2 Tankage Revenue Commitment by the Group 2 Assets OPEX Recovery Amount.
Such Group 2 Assets OPEX Recovery Amount shall be added to the then-current
Group 2 Assets Assumed OPEX, and the Parties shall execute an amended, modified,
revised or updated Schedule VII reflecting the addition of such Group 2 Assets
OPEX Recovery Amount to the Group 2 Assets Assumed OPEX.
     Section 3. Agreement to Remain Shipper
     With respect to any Crude Oil or Products that are transported, stored or
handled in connection with any of the Group 1 Assets or the Group 2 Assets,
Holly Tulsa agrees that it will continue acting in the capacity of the shipper
of any such Crude Oil or Products for its own account at all times that such
Crude Oil or Products are being transported, stored or handled in such Group 1
Assets or Group 2 Assets, as the case may be.
     Section 4. Notification of Shut-down or Reconfiguration; Force Majeure
     (a) Holly Tulsa must deliver to HEP Tulsa or HEP Storage-Tulsa, as
applicable, at least six months advance written notice of any planned shut down
or reconfiguration (excluding planned maintenance turnarounds) of the Refinery
or any portion of the Refinery that would reduce the Refinery’s output. Holly
Tulsa will use its commercially reasonable efforts to mitigate any reduction in
revenues or throughput obligations under this Agreement that would result from
such a shut down or reconfiguration.
     (i) Group 1 Assets. If Holly Tulsa shuts down or reconfigures the Refinery
or any portion of the Refinery (excluding planned maintenance turnarounds) and
reasonably believes in good faith that such shut down or reconfiguration will
jeopardize its ability to satisfy its Minimum Pipeline Revenue Commitment,
Minimum Group 1 Tankage Revenue Commitment, or Minimum Group 1 Loading Rack
Revenue Commitment under this Agreement, then within 90 days of the delivery of
the written notice of the planned shut down or reconfiguration, Holly Tulsa
shall (A) propose a new Minimum Pipeline Revenue Commitment, Minimum Group 1
Tankage Revenue Commitment, or Minimum Group 1 Loading Rack Revenue Commitment
under this Agreement, as applicable, such that the ratio of the new Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment, as the case may be, under this
Agreement over the anticipated production level following the shut down or
reconfiguration will be approximately equal to the ratio of the original Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment under this Agreement over the
original production level and (B) propose the date on which the new Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment under this Agreement shall take
effect. Unless objected to by HEP Tulsa within 60 days of receipt by HEP Tulsa
of such proposal, such new Minimum Pipeline Revenue Commitment, Minimum Group 1
Tankage Revenue Commitment, or Minimum Group 1 Loading Rack Revenue Commitment
under this Agreement shall become effective as of the date proposed by Holly
Tulsa. To the extent that HEP Tulsa does not agree with Holly Tulsa’s proposal,
any changes in Holly Tulsa’s obligations under this Agreement, or the
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

19



--------------------------------------------------------------------------------



 



date on which such changes will take effect, will be determined by binding
arbitration in accordance with Section 13(e). Any applicable exhibit or schedule
to this Agreement will be updated, amended or revised, as applicable, in
accordance with this Agreement to reflect any change in the Minimum Pipeline
Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or Minimum Group
1 Loading Rack Revenue Commitment under this Agreement agreed to in accordance
with this Section 4(a).
     (ii) If Holly Tulsa shuts down or reconfigures the Refinery or any portion
of the Refinery (excluding planned maintenance turnarounds) and reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy its Group 2 Tankage Revenue Commitment or Minimum Group 2
Loading Rack Revenue Commitment under this Agreement, then within 90 days of the
delivery of the written notice of the planned shut down or reconfiguration,
Holly Tulsa shall (A) propose a new Minimum Group 2 Tankage Revenue Commitment
or Minimum Group 2 Loading Rack Revenue Commitment under this Agreement, as
applicable, such that the ratio of the new Minimum Group 2 Tankage Revenue
Commitment or Minimum Group 2 Loading Rack Revenue Commitment, as the case may
be, under this Agreement over the anticipated production level following the
shut down or reconfiguration will be approximately equal to the ratio of the
original Minimum Group 2 Tankage Revenue Commitment or Minimum Group 2 Loading
Rack Revenue Commitment under this Agreement over the original production level
and (B) propose the date on which the new Minimum Group 2 Tankage Revenue
Commitment or Minimum Group 2 Loading Rack Revenue Commitment under this
Agreement shall take effect. Unless objected to by HEP Storage-Tulsa within
60 days of receipt by HEP Storage-Tulsa of such proposal, such new Minimum Group
2 Tankage Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment
under this Agreement shall become effective as of the date proposed by Holly
Tulsa. To the extent that HEP Storage-Tulsa does not agree with Holly Tulsa’s
proposal, any changes in Holly Tulsa’s obligations under this Agreement, or the
date on which such changes will take effect, will be determined by binding
arbitration in accordance with Section 13(e). Any applicable exhibit or schedule
to this Agreement will be updated, amended or revised, as applicable, in
accordance with this Agreement to reflect any change in the Minimum Group 2
Tankage Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment
under this Agreement agreed to in accordance with this Section 4(a).
     (b) In the event that any Party is rendered unable, wholly or in part, by a
Force Majeure event from performing its obligations under this Agreement for a
period of more than thirty (30) consecutive days, then, upon the delivery of
notice and full particulars of the Force Majeure event in writing within a
reasonable time after the occurrence of the Force Majeure event relied on
(“Force Majeure Notice”), the obligations of the Parties, so far as they are
affected by the Force Majeure event, shall be suspended for the duration of any
inability so caused. Any suspension of the obligations of the Parties as a
result of this Section 4(b) shall extend the Term (to the extent so affected)
for a period equivalent to the duration of the inability set forth in the Force
Majeure Notice. Holly Tulsa will be required to pay any amounts accrued and due
under this Agreement at the time of the Force Majeure event. The cause of the
Force Majeure event shall so far as possible be remedied with all reasonable
dispatch, except that no
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

20



--------------------------------------------------------------------------------



 



Party shall be compelled to resolve any strikes, lockouts or other industrial
disputes other than as it shall determine to be in its best interests. In the
event a Force Majeure event prevents HEP Tulsa, HEP Storage-Tulsa or Holly Tulsa
from performing substantially all of their respective obligations under this
Agreement for a period of more than one (1) year, this Agreement may be
terminated by HEP Tulsa, HEP Storage-Tulsa, or Holly Tulsa, by providing written
notice thereof to the other Parties.
     Section 5. Agreement Not to Challenge Tariffs
     Holly Tulsa agrees to any tariff rate changes for the Pipelines in
accordance with this Agreement. Holly Tulsa agrees (a) not to challenge, nor to
cause their Affiliates to challenge, nor to encourage or recommend to any other
Person that it challenge, or voluntarily assist in any way any other Person in
challenging, in any forum, tariffs (including joint tariffs) of HEP Tulsa that
HEP Tulsa has filed or may file containing rates, rules or regulations that are
in effect at any time during the Term and regulate the transportation of the
Refined Products, and (b) not to protest or file a complaint, nor cause their
Affiliates to protest or file a complaint, nor encourage or recommend to any
other Person that it protest or file a complaint, or voluntarily assist in any
way any other Person in protesting or filing a complaint, with respect to
regulatory filings that the HEP Tulsa has made or may make at any time during
the Term to change tariffs (including joint tariffs) for transportation of
Refined Products in each case so long as such tariffs, regulatory filings or
rates changed do not conflict with the terms of this Agreement.
     Section 6. Effectiveness and Term
     This Agreement shall be effective as of the Effective Time, and shall
terminate at 12:01 a.m. Dallas, Texas, time on December 1, 2024, unless extended
by written mutual agreement of the Parties or as set forth in Section 7 (the
“Term). The Party(ies) desiring to extend this Agreement pursuant to this
Section 6 shall provide prior written notice to the other Parties of its desire
to so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination or ten (10) days after receipt of a written request
from another Party (which request may be delivered no earlier than twelve
(12) months prior to the date of termination) to provide any such notice or lose
such right.
     Section 7. Right to Enter into a New Agreement
     (a) In the event that Holly Tulsa provides prior written notice to HEP
Tulsa and HEP Storage-Tulsa of the desire of Holly Tulsa to extend this
Agreement by written mutual agreement of the Parties, the Parties shall
negotiate in good faith to extend this Agreement by written mutual agreement,
but, if such negotiations fail to produce a written mutual agreement for
extension by a date six months prior to the termination date, then HEP Tulsa and
HEP Storage-Tulsa shall have the right to negotiate to enter into one or more
pipelines, tankage and loading agreements with one or more third parties to
begin after the date of termination; provided, however, that until the end of
one year following termination without renewal of this Agreement, Holly Tulsa
will have the right to enter into a new pipelines, tankage and loading agreement
with HEP Tulsa or HEP Storage-Tulsa on commercial terms that substantially match
the terms upon which HEP Tulsa or HEP Storage-Tulsa, as applicable, propose to
enter into an agreement with a
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

21



--------------------------------------------------------------------------------



 



third party for similar services with respect to all or a material portion of
the Group 1 Assets or the Group 2 Assets. In such circumstances, HEP Tulsa or
HEP Storage-Tulsa, as applicable, shall give Holly Tulsa forty-five (45) days
prior written notice of any proposed new pipelines, tankage and loading
agreement with a third party, and such notice shall inform Holly Tulsa of the
fee schedules, tariffs, duration and any other terms of the proposed third party
agreement and Holly Tulsa shall have forty-five (45) days following receipt of
such notice to agree to the terms specified in the notice or Holly Tulsa shall
lose the rights specified by this Section 7(a) with respect to the assets that
are the subject of such notice.
     (b) In the event that Holly Tulsa fails to provide prior written notice to
HEP Tulsa and HEP Storage-Tulsa of the desire of Holly Tulsa to extend this
Agreement by written mutual agreement of the Parties pursuant to Section 6, HEP
Tulsa and HEP Storage-Tulsa shall have the right, during the period from the
date of Holly Tulsa’s failure to provide written notice pursuant to Section 6 to
the date of termination of this Agreement, to negotiate to enter into a new
pipelines, tankage and loading agreement with a third party; provided, however,
that at any time during the twelve (12) months prior to the expiration of the
Term, Holly Tulsa will have the right to enter into a new pipelines, tankage and
loading agreement with HEP Tulsa or HEP Storage-Tulsa on commercial terms that
substantially match the terms upon which HEP Tulsa or HEP Storage-Tulsa, as
applicable, propose to enter into an agreement with a third party for similar
services with respect to all or a material portion of the Group 1 Assets or the
Group 2 Assets. In such circumstances, HEP Tulsa or HEP Storage-Tulsa, as
applicable, shall give Holly Tulsa forty-five (45) days prior written notice of
any proposed new pipelines, tankage and loading agreement with a third party,
and such notice shall inform Holly Tulsa of the fee schedules, tariffs, duration
and any other terms of the proposed third party agreement and Holly Tulsa shall
have forty-five (45) days following receipt of such notice to agree to the terms
specified in the notice or Holly Tulsa shall lose the rights specified by this
Section 7(b) with respect to the assets that are the subject of such notice.
     Section 8. Notices
     (a) Any notice or other communication given under this Agreement shall be
in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses:
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

22



--------------------------------------------------------------------------------



 



     Notices to Holly Tulsa:
c/o Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:
c/o Holly Corporation
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollycorp.com
     Notices to HEP Tulsa or HEP Storage-Tulsa:
c/o Holly Energy Partners, L.P.
100 Crescent Court, Suite 1600
Dallas, TX 75201
Attn: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
c/o Holly Energy Partners, L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollycorp.com
     (b) Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 8.
     Section 9. Deficiency Payments
     (a) As soon as practicable following the end of each Contract Quarter under
this Agreement,
     (i) HEP Tulsa shall deliver to Holly Tulsa a written notice (the “Group 1
Deficiency Notice”) detailing any failure of Holly Tulsa to meet their
obligations under Section 2(a)(i), Section 2(b)(i), or Section 2(c)(i);
provided, however, that Holly Tulsa’s obligations pursuant to the Minimum
Pipeline Revenue Commitment, Minimum Group 1
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

23



--------------------------------------------------------------------------------



 



Tankage Revenue Commitment, and the Minimum Group 1 Loading Rack Revenue
Commitment shall, in each case, be assessed on a quarterly basis for the
purposes of this Section 9. Notwithstanding the previous sentence, any
deficiency owed by Holly Tulsa due to its failure to satisfy the Minimum
Pipeline Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or
Minimum Group 1 Loading Rack Revenue Commitment in any Contract Quarter shall be
offset by any revenue owed to HEP Tulsa in excess of the Minimum Pipeline
Revenue Commitment, Minimum Group 1 Tankage Revenue Commitment, or Minimum Group
1 Loading Rack Revenue Commitment for such Contract Quarter. The Group 1
Deficiency Notice shall (A) specify in reasonable detail the nature of any
deficiency and (B) specify the approximate dollar amount that HEP Tulsa believes
would have been paid by Holly Tulsa to HEP Tulsa if Holly Tulsa had complied
with its obligations pursuant to Section 2(a)(i), Section 2(b)(i), or
Section 2(c)(i), as applicable (the “Group 1 Deficiency Payment”). Holly Tulsa
shall pay the Group 1 Deficiency Payment to HEP Tulsa upon the later of: (1) ten
(10) days after their receipt of the Group 1 Deficiency Notice and (2) thirty
(30) days following the end of the related Contract Quarter.
     (ii) HEP Storage-Tulsa shall deliver to Holly Tulsa a written notice (the
“Group 2 Deficiency Notice”) detailing any failure of Holly Tulsa to meet their
obligations under Section 2(d)(i) or Section 2(e)(i); provided, however, that
Holly Tulsa’s obligations pursuant to the Minimum Group 2 Tankage Revenue
Commitment and Minimum Group 2 Loading Rack Revenue Commitment shall, in each
case, be assessed on a quarterly basis for the purposes of this Section 9.
Notwithstanding the previous sentence, any deficiency owed by Holly Tulsa due to
its failure to satisfy the Minimum Group 2 Tankage Revenue Commitment or Minimum
Group 2 Loading Rack Revenue Commitment in any Contract Quarter shall be offset
by any revenue owed to HEP Storage-Tulsa in excess of the Minimum Group 2
Tankage Revenue Commitment or Minimum Group 2 Loading Rack Revenue Commitment
for such Contract Quarter. The Group 2 Deficiency Notice shall (A) specify in
reasonable detail the nature of any deficiency and (B) specify the approximate
dollar amount that HEP Storage-Tulsa believes would have been paid by Holly
Tulsa to HEP Storage-Tulsa if Holly Tulsa had complied with its obligations
pursuant to Section 2(d)(i) or Section 2(e)(i), as applicable (the “Group 2
Deficiency Payment”). Holly Tulsa shall pay the Group 2 Deficiency Payment to
HEP Storage-Tulsa upon the later of: (1) ten (10) days after their receipt of
the Group 2 Deficiency Notice and (2) thirty (30) days following the end of the
related Contract Quarter.
     (b) If Holly Tulsa disagrees with any Group 1 Deficiency Notice or Group 2
Deficiency Notice (the “Disputed Deficiency Notice”), then, following the
payment of the undisputed portion of the deficiency payment related to the
Disputed Deficiency Notice (the “Disputed Deficiency Payment”) to HEP Tulsa or
HEP Storage-Tulsa, as applicable, if any, Holly Tulsa shall send written notice
thereof regarding the disputed portion of the Disputed Deficiency Notice to HEP
Tulsa or HEP Storage-Tulsa, as applicable, and a senior officer of Holly (on
behalf of Holly Tulsa) and a senior officer of the Partnership (on behalf of HEP
Tulsa and HEP Storage-Tulsa) shall meet or communicate by telephone at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary and shall negotiate in good
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

24



--------------------------------------------------------------------------------



 



faith to attempt to resolve any differences that they may have with respect to
matters specified in the Disputed Deficiency Notice. During the 30-day period
following the payment of the Disputed Deficiency Payment, Holly Tulsa shall have
access to the working papers of HEP Tulsa or HEP Storage-Tulsa, as applicable,
relating to the Disputed Deficiency Notice. If such differences are not resolved
within thirty (30) days following Holly Tulsa’s receipt of the Disputed
Deficiency Notice, Holly Tulsa, on the one hand, and HEP Tulsa and HEP
Storage-Tulsa, on the other hand, shall, within forty-five (45) days following
Holly Tulsa’s receipt of the Disputed Deficiency Notice, submit any and all
matters which remain in dispute and which were properly included in the Disputed
Deficiency Notice to arbitration in accordance with Section 13(e).
     (c) If it is finally determined pursuant to this Section 9 that Holly Tulsa
is required to pay any or all of the disputed portion of the Disputed Deficiency
Payment, Holly Tulsa shall promptly pay such amount to HEP Tulsa or HEP
Storage-Tulsa, as applicable, together with interest thereon at the Prime Rate,
in immediately available funds.
     (d) The Parties acknowledge and agree that there shall be no carry-over of
deficiency payments beyond each Contract Quarter provided for in Section 9(a)
with respect to the Minimum Pipeline Revenue Commitment, the Minimum Group 1
Tankage Revenue Commitment, Minimum Group 2 Tankage Revenue Commitment, Minimum
Group 2 Loading Rack Revenue Commitment or Minimum Group 1 Loading Rack Revenue
Commitment.
     (e) The Parties acknowledge and agree that no revenue generated as a result
of tariffs paid with respect to any specific minimum revenue commitment
hereunder, such as the Minimum Pipeline Revenue Commitment, the Minimum Group 1
Tankage Revenue Commitment, Minimum Group 2 Tankage Revenue Commitment, Minimum
Group 2 Loading Rack Revenue Commitment or Minimum Group 1 Loading Rack Revenue
Commitment, shall be considered in determining whether Holly Tulsa has satisfied
any other minimum revenue commitment hereunder for purposes of determining any
deficiency pursuant to this Section 9, though once the amount of such
deficiencies are determined, the Parties may offset payments due on account of
such deficiencies in accordance with Section 9(a).
     Section 10. Indemnification
     (a) Environmental Indemnification
     (i) Indemnification of HEP Tulsa and HEP Storage-Tulsa. From and after each
Closing Date, Holly Tulsa shall indemnify, defend and hold harmless HEP Tulsa,
HEP Storage-Tulsa and their Related Indemnified Parties from and against
environmental and Toxic Tort losses (including, without limitation, economic
losses, diminution in value suffered by third parties, and lost profits),
damages, injuries (including, without limitation, personal injury and death),
liabilities, claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by HEP Tulsa, HEP
Storage-Tulsa or their Related Indemnified Parties or any third party to the
extent arising out of:
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

25



--------------------------------------------------------------------------------



 



(A) any violation or correction of violation of Environmental Laws associated
with the ownership or operation of the HEP Purchased Assets, or
(B) any event or condition associated with ownership or operation of the HEP
Purchased Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or migrating to or from the HEP Purchased Assets or
the disposal or release of Hazardous Substances generated by operation of the
HEP Purchased Assets at non-HEP Purchased Asset locations), including, without
limitation, (1) the cost and expense of any investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action required or necessary under Environmental Laws,
(2) the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (3) the cost and expense for any environmental or Toxic
Tort pre-trial, trial, or appellate legal or litigation support work;
but only to the extent that such violation complained of under
Section 10(a)(i)(A) or such events or conditions included under
Section 10(a)(i)(B) occurred before the Closing Date applicable to the assets to
which such violation, events or conditions relate (collectively, “Covered
Environmental Losses”).
     (ii) Burden of Proof for Tank Claims. To the extent that a good faith claim
by HEP Tulsa, HEP Storage-Tulsa or their Related Indemnified Parties for
indemnification under Section 10(a)(i)(A) or Section 10(a)(i)(B) arises from
events or conditions at the tanks included in the HEP Purchased Assets or the
soil immediately underneath such tanks or such tanks’ secondary containment, and
Holly Tulsa refuses to provide such indemnification, then the burden of proof
shall be on Holly Tulsa to demonstrate that the events or conditions giving rise
to the claim arose after the Closing Date applicable to the assets to which such
claims relate.
     (iii) Indemnification of Holly Tulsa. HEP Tulsa and HEP Storage-Tulsa shall
indemnify, defend and hold harmless Holly Tulsa and its Related Indemnified
Parties from and against environmental and Toxic Tort losses (including, without
limitation, economic losses, diminution in value and lost profits suffered by
third parties), damages, injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by Holly Tulsa and its Related Indemnified Parties or any third party
to the extent arising out of:
(A) any violation or correction of violation of Environmental Laws associated
with the operation of the HEP Purchased Assets
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

26



--------------------------------------------------------------------------------



 



by a Person other than a Holly Entity or ownership and operation of the HEP
Purchased Assets by a Person other than a Holly Entity, or
(B) any event or condition associated with the operation of the HEP Purchased
Assets by a Person other than Holly Tulsa and its Affiliates or ownership and
operation of the HEP Purchased Assets by a Person other than Holly Tulsa and its
Affiliates (including, but not limited to, the presence of Hazardous Substances
on, under, about or migrating to or from the HEP Purchased Assets or the
disposal or release of Hazardous Substances generated by operation of the HEP
Purchased Assets at non-HEP Purchased Asset locations) except, where Holly Tulsa
or one of its Affiliates is operating an HEP Purchased Asset, to the extent
resulting from the negligent acts or omissions or willful misconduct of Holly
Tulsa or such Affiliate including, without limitation, (1) the cost and expense
of any investigation, assessment, evaluation, monitoring, containment, cleanup,
repair, restoration, remediation, or other corrective action required or
necessary under Environmental Laws, (2) the cost or expense of the preparation
and implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (3) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work;
but only to the extent such violation complained of under Section 10(a)(iii)(A)
or such events or conditions included under Section 10(a)(iii)(B) occurred after
the Closing Date applicable to the assets to which such violation, event or
condition relate; provided, however, that nothing stated above shall make HEP
Tulsa or HEP Storage-Tulsa responsible for any post-Closing Date negligent
actions or omissions or willful misconduct by Holly Tulsa or its Affiliates.
     (b) Indemnification Procedures.
     (i) The Indemnified Party agrees that promptly after it becomes aware of
facts giving rise to a claim for indemnification under this Agreement, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
     (ii) The Indemnifying Party shall have the right to control all aspects of
the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification under this
Agreement, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

27



--------------------------------------------------------------------------------



 



     (iii) The Indemnified Party agrees to cooperate fully with the Indemnifying
Party, with respect to all aspects of the defense of any claims covered by the
indemnification under this Agreement, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party of any employees of
the Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 10(b). In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Agreement; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.
     (iv) In determining the amount of any loss, cost, damage or expense for
which the Indemnified Party is entitled to indemnification under this Agreement,
the gross amount of the indemnification will be reduced by all amounts recovered
by the Indemnified Party under contractual indemnities (other than insurance
policies) from third Persons. An Indemnified Party shall be obligated to pursue
all contractual indemnities that such Indemnified Party has with third Persons
outside of this Agreement, provided, however, if the Indemnified Party’s right
to such indemnification is assignable, the Indemnified Party may, in its sole
discretion and in lieu of pursuing such claim, elect to assign such
indemnification claim to the Indemnifying Party to pursue and shall reasonably
cooperate with the Indemnifying Party (including, without limitation, making its
relevant books, records, officers, information and testimony reasonably
available to the Indemnifying Party) in the Indemnifying Party’s pursuit of such
claim. In the event the Indemnified Party recovers under a contractual indemnity
from a third Person outside of this Agreement, the amount recovered, less the
reasonable out-of-pocket fees and expenses incurred by the Indemnified Party in
recovering such amounts, shall reduce the amount such Indemnified Party may
recover under this Agreement and if the Indemnified Party receives any such
amounts subsequent to an indemnification payment by the Indemnifying Party in
respect of such losses, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification payment up to the amount
so received by the Indemnified Party.
     (v) The date on which notification of a claim for indemnification is
received by the Indemnifying Party shall determine whether such claim is timely
made.
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

28



--------------------------------------------------------------------------------



 



     (c) Survival of Indemnification. The provisions of this Section 10 shall
survive the termination of this Agreement (including any termination following
the sale of the HEP Purchased Assets).
     Section 11. Right of First Refusal. The Parties acknowledge the right of
first refusal of Holly Tulsa with respect to the Pipelines, Group 1 Tankage,
Group 2 Tankage, Group 2 Loading Rack and Group 1 Loading Rack provided in the
Omnibus Agreement.
     Section 12. Limitation of Damages.
     (a) NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER
PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH
SHALL NOT BE LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY
ANY PARTY OF ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR
INCURRED BY IT AS A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS
UNDER THIS AGREEMENT, SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE
OR APPLY TO, NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY
DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR
DIMINUTION IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT
SUCH RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.
     (b) Notwithstanding anything in this Agreement to the contrary and solely
for the purpose of determining which of Holly Tulsa, HEP Tulsa, or HEP
Storage-Tulsa, as applicable, shall be liable in a particular circumstance, no
Party shall be liable to another Party for any loss, damage, injury, judgment,
claim, cost, expense or other liability suffered or incurred by such Party (the
“Damaged Party”) except to the extent that the Party causes such loss, damage,
injury, judgment, claim, cost, expense or other liability suffered or incurred
by the Damaged Party or owns or operates the Pipelines, Group 1 Tankage, Group 2
Tankage, Group 2 Loading Rack or Group 1 Loading Rack or other property in
question responsible for causing such loss, damage, injury, judgment, claim,
cost, expense or other liability suffered or incurred by the Damaged Party.
     Section 13. Miscellaneous
     (a) Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

29



--------------------------------------------------------------------------------



 



Agreement shall be valid unless it is in writing and signed by the Party against
whom the waiver is sought to be enforced. Any of the exhibits or schedules to
this Agreement may be amended, modified, revised or updated by the Parties if
each of the Parties executes an amended, modified, revised or updated exhibit or
schedule, as applicable, and attaches it to this Agreement. Such amended,
modified, revised or updated exhibits or schedules shall be sequentially
numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated and appended as an
additional exhibit or schedule to this Agreement and shall replace the prior
exhibit or schedule, as applicable, in its entirety, except as specified
therein. No failure or delay in exercising any right hereunder, and no course of
conduct, shall operate as a waiver of any provision of this Agreement. No single
or partial exercise of a right hereunder shall preclude further or complete
exercise of that right or any other right hereunder.
     (b) Successors and Assigns. This Agreement shall inure to the benefit of,
and shall be binding upon, Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa and their
respective successors and permitted assigns. Neither this Agreement nor any of
the rights or obligations hereunder shall be assigned without the prior written
consent of Holly Tulsa (in the case of any assignment by HEP Tulsa or HEP
Storage-Tulsa) or HEP Tulsa and HEP Storage-Tulsa (in the case of any assignment
by Holly Tulsa), in each case, such consent is not to be unreasonably withheld
or delayed; provided, however, that (i) HEP Tulsa and HEP Storage-Tulsa may make
such an assignment (including a partial pro rata assignment) to an Affiliate of
HEP Tulsa or HEP Storage-Tulsa without Holly Tulsa’s consent, (ii) Holly Tulsa
may make such an assignment (including a pro rata partial assignment) to an
Affiliate of Holly Tulsa without HEP Tulsa’s or HEP Storage-Tulsa’s consent,
(iii) Holly Tulsa may make a collateral assignment of their rights and
obligations hereunder, and (iv) HEP Tulsa and HEP Storage-Tulsa may make a
collateral assignment of their rights hereunder and/or grant a security interest
in all or a portion of the Pipelines, Group 1 Tankage, Group 2 Tankage, Group 2
Loading Rack and Group 1 Loading Rack to a bona fide third party lender or debt
holder, or trustee or representative for any of them, without Holly Tulsa’s
consent, if such third party lender, debt holder or trustee shall have executed
and delivered to Holly Tulsa a non-disturbance agreement in such form as is
reasonably satisfactory to Holly Tulsa and such third party lender, debt holder
or trustee and Holly Tulsa executes an acknowledgement of such collateral
assignment in such form as may from time to time be reasonably requested. Any
attempt to make an assignment otherwise than as permitted by the foregoing shall
be null and void. The Parties agree to require their respective successors, if
any, to expressly assume, in a form of agreement reasonably acceptable to the
other Parties, their obligations under this Agreement.
     (c) Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
     (d) Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
     (e) Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent
First Amended and Pestated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

30



--------------------------------------------------------------------------------



 



necessary to determine any procedural appeal questions by the Federal
Arbitration Act (Title 9 of the United States Code). If there is any
inconsistency between this Section 13(e) and the Commercial Arbitration Rules or
the Federal Arbitration Act, the terms of this Section 13(e) will control the
rights and obligations of the Parties. Arbitration must be initiated within the
time limits set forth in this Agreement, or if no such limits apply, then within
a reasonable time or the time period allowed by the applicable statute of
limitations. Arbitration may be initiated by a Party (“Claimant”) serving
written notice on the other Party (“Respondent”) that the Claimant elects to
refer the Arbitrable Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within thirty (30) days
after receipt of Claimant’s notice, identifying the arbitrator Respondent has
appointed. If the Respondent fails for any reason to name an arbitrator within
the 30-day period, Claimant shall petition the American Arbitration Association
for appointment of an arbitrator for Respondent’s account. The two arbitrators
so chosen shall select a third arbitrator within thirty (30) days after the
second arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of any of
Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa or any of their Affiliates and
(ii) have not less than seven (7) years experience in the petroleum
transportation industry. The hearing will be conducted in Dallas, Texas and
commence within thirty (30) days after the selection of the third arbitrator.
Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa and the arbitrators shall proceed
diligently and in good faith in order that the award may be made as promptly as
possible. Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award indirect, consequential,
punitive or exemplary damages of any kind. The Arbitrable Disputes may be
arbitrated in a common proceeding along with disputes under other agreements
between Holly Tulsa, HEP Tulsa, HEP Storage-Tulsa or their Affiliates to the
extent that the issues raised in such disputes are related. Without the written
consent of the Parties, no unrelated disputes or third party disputes may be
joined to an arbitration pursuant to this Agreement.
     (f) Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
     (g) Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
     (h) Headings. Headings of the Sections of this Agreement are for
convenience of the Parties only and shall be given no substantive or
interpretative effect whatsoever. All references in this Agreement to Sections
are to Sections of this Agreement unless otherwise stated.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

31



--------------------------------------------------------------------------------



 



     (i) No Novation. This Agreement shall be considered an amendment and
restatement of the Original Tulsa East Throughput Agreement, and the Original
Tulsa East Throughput Agreement is hereby ratified, approved and confirmed in
every respect, except as amended hereby. This Agreement is not intended to
constitute a novation of the Original Tulsa East Throughput Agreement and all of
the obligations owing by the Parties under the Original Tulsa East Throughput
Agreement shall continue (from and after the date of this Agreement, as amended
hereby).
     Section 14. Guarantee by Holly
     (a) Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to HEP
Tulsa and HEP Storage-Tulsa the punctual and complete payment in full when due
of all amounts due from Holly Tulsa under the Agreement (collectively, the
“Holly Tulsa Payment Obligations”). Holly agrees that HEP Tulsa and HEP
Storage-Tulsa shall be entitled to enforce directly against Holly any of the
Holly Tulsa Payment Obligations.
     (b) Guaranty Absolute. Holly hereby guarantees that the Holly Tulsa Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of Holly under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of Holly under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:
     (i) any assignment or other transfer of the Agreement or any of the rights
thereunder of HEP Tulsa or HEP Storage-Tulsa;
     (ii) any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to the Agreement;
     (iii) any acceptance by HEP Tulsa or HEP Storage-Tulsa of partial payment
or performance from Holly Tulsa;
     (iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to Holly
Tulsa or any action taken with respect to the Agreement by any trustee or
receiver, or by any court, in any such proceeding;
     (v) any absence of any notice to, or knowledge of, Holly, of the existence
or occurrence of any of the matters or events set forth in the foregoing
subsections (i) through (iv); or
     (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim,
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

32



--------------------------------------------------------------------------------



 



recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Holly Tulsa Payment Obligations or otherwise.
     (c) Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Holly Tulsa Payment Obligations and any requirement for HEP Tulsa or
HEP Storage-Tulsa to protect, secure, perfect or insure any security interest or
lien or any property subject thereto or exhaust any right or take any action
against Holly Tulsa, any other entity or any collateral.
     (d) Subrogation Waiver. Holly agrees that for so long as there is a current
or ongoing default or breach of this Agreement by Holly Tulsa, Holly shall not
have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from Holly
Tulsa for any payments made by Holly under this Section 14, and Holly hereby
irrevocably waives and releases, absolutely and unconditionally, any such rights
of subrogation, contribution, reimbursement, indemnification and other rights of
payment or recovery it may now have or hereafter acquire against Holly Tulsa
during any period of default or breach of this Agreement by Holly Tulsa until
such time as there is no current or ongoing default or breach of this Agreement
by Holly Tulsa.
     (e) Reinstatement. The obligations of Holly under this Section 14 shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Holly Tulsa Payment Obligations is rescinded or
must otherwise be returned to Holly Tulsa or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of Holly Tulsa or such other entity, or for any other reason, all
as though such payment had not been made.
     (f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Holly Tulsa Payment Obligations, (ii) be binding
upon Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by HEP Tulsa, HEP Storage-Tulsa and their respective successors,
transferees and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for HEP Tulsa or
HEP Storage-Tulsa (and Holly hereby waives any rights which Holly may have to
require HEP Tulsa or HEP Storage-Tulsa), in order to enforce such payment by
Holly, first to (i) institute suit or exhaust its remedies against Holly Tulsa
or others liable on the Holly Tulsa Payment Obligations or any other person,
(ii) enforce HEP Tulsa’s and HEP Storage-Tulsa’s rights against any other
guarantors of the Holly Tulsa Payment Obligations, (iii) join Holly Tulsa or any
others liable on the Holly Tulsa Payment Obligations in any action seeking to
enforce this Section 14, (iv) exhaust any remedies available to HEP Tulsa and
HEP Storage-Tulsa against any security which shall ever have been given to
secure the Holly Tulsa Payment Obligations, or (v) resort to any other means of
obtaining payment of the Holly Tulsa Payment Obligations.
     Section 15. Guarantee by the Partnership and Operating Partnership.
     (a) Payment and Performance Guaranty. Each of the Partnership and the
Operating Partnership unconditionally, absolutely, continually and irrevocably
guarantees, as principal and
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

33



--------------------------------------------------------------------------------



 



not as surety, to Holly Tulsa the punctual and complete payment in full when due
of all amounts due from HEP Tulsa and HEP Storage-Tulsa under the Agreement
(collectively, the “HEP Tulsa Payment Obligations”). Each of the Partnership and
the Operating Partnership agrees that Holly Tulsa shall be entitled to enforce
directly against the Partnership and the Operating Partnership any of the HEP
Tulsa Payment Obligations.
     (b) Guaranty Absolute. Each of the Partnership and the Operating
Partnership hereby guarantees that the HEP Tulsa Payment Obligations will be
paid strictly in accordance with the terms of the Agreement. The obligations of
each of the Partnership and the Operating Partnership under this Agreement
constitute a present and continuing guaranty of payment, and not of collection
or collectability. The liability of each of the Partnership and the Operating
Partnership under this Agreement shall be absolute, unconditional, present,
continuing and irrevocable irrespective of:
     (i) any assignment or other transfer of the Agreement or any of the rights
thereunder of Holly Tulsa;
     (ii) any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to the Agreement;
     (iii) any acceptance by Holly Tulsa of partial payment or performance from
HEP Tulsa or HEP Storage-Tulsa;
     (iv) any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Storage-Tulsa or any action taken with respect to the Agreement by any trustee
or receiver, or by any court, in any such proceeding;
     (v) any absence of any notice to, or knowledge of, the Partnership or the
Operating Partnership, of the existence or occurrence of any of the matters or
events set forth in the foregoing subsections (i) through (iv); or
     (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of each of the Partnership and the Operating Partnership
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the HEP Tulsa Payment Obligations or
otherwise.
     (c) Waiver. Each of the Partnership and the Operating Partnership hereby
waives promptness, diligence, all setoffs, presentments, protests and notice of
acceptance and any other notice relating to any of the HEP Tulsa Payment
Obligations and any requirement for Holly Tulsa to protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against HEP Tulsa or HEP Storage-Tulsa, any other
entity or any collateral.
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

34



--------------------------------------------------------------------------------



 



     (d) Subrogation Waiver. Each of the Partnership and the Operating
Partnership agrees that for so long as there is a current or ongoing default or
breach of this Agreement by HEP Tulsa or HEP Storage-Tulsa, the Partnership and
the Operating Partnership shall not have any rights (direct or indirect) of
subrogation, contribution, reimbursement, indemnification or other rights of
payment or recovery from HEP Tulsa or HEP Storage-Tulsa for any payments made by
the Partnership or the Operating Partnership under this Section 15, and each of
the Partnership and the Operating Partnership hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against HEP Tulsa or HEP
Storage-Tulsa during any period of default or breach of this Agreement by HEP
Tulsa or HEP Storage-Tulsa until such time as there is no current or ongoing
default or breach of this Agreement by HEP Tulsa or HEP Storage-Tulsa.
     (e) Reinstatement. The obligations of the Partnership and the Operating
Partnership under this Section 15 shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the HEP
Tulsa Payment Obligations is rescinded or must otherwise be returned to HEP
Tulsa, HEP Storage-Tulsa or any other entity, upon the insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation or reorganization of HEP
Tulsa, HEP Storage-Tulsa or such other entity, or for any other reason, all as
though such payment had not been made.
     (f) Continuing Guaranty. This Section 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HEP Tulsa Payment Obligations, (ii) be binding
upon the Partnership, the Operating Partnership, and each of their respective
successors and assigns and (iii) inure to the benefit of and be enforceable by
Holly Tulsa and their respective successors, transferees and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for Holly Tulsa
(and each of the Partnership and the Operating Partnership hereby waives any
rights which the Partnership or the Operating Partnership, as applicable, may
have to require Holly Tulsa), in order to enforce such payment by the
Partnership or the Operating Partnership, first to (i) institute suit or exhaust
its remedies against HEP Tulsa or HEP Storage-Tulsa or others liable on the HEP
Tulsa Payment Obligations or any other person, (ii) enforce Holly Tulsa’ rights
against any other guarantors of the HEP Tulsa Payment Obligations, (iii) join
HEP Tulsa, HEP Storage-Tulsa or any others liable on the HEP Tulsa Payment
Obligations in any action seeking to enforce this Section 15, (iv) exhaust any
remedies available to Holly Tulsa against any security which shall ever have
been given to secure the HEP Tulsa Payment Obligations, or (v) resort to any
other means of obtaining payment of the HEP Tulsa Payment Obligations.
[Remainder of page intentionally left blank. Signature pages follow.]
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as
of the date first written above.

            HEP TULSA:


HEP TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        HEP STORAGE-TULSA:


HOLLY ENERGY STORAGE-TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        President       
HOLLY TULSA:


HOLLY REFINING & MARKETING
— TULSA LLC
      By:   /s/ David L. Lamp         David L. Lamp        President     

ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 9(b)
AND Section 14:
HOLLY CORPORATION

                By:   /s/ David L. Lamp       David L. Lamp      President     

Signature Page 1 of 2
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 9(b)
AND Section 15:
HOLLY ENERGY PARTNERS, L.P.

     
By:
  HEP Logistics Holdings, L.P.,
 
  its General Partner
 
   
By:
  Holly Logistic Services, L.L.C.,
 
  its General Partner

                By:   /s/ David G. Blair       David G. Blair      President   
 

ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 15:
HOLLY ENERGY PARTNERS-OPERATING, L.P.

                By:   /s/ David G. Blair       David G. Blair      Senior Vice
President     

Signature Page 2 of 2
First Amended and Restated Pipelines, Tankage and Loading Rack Throughput
Agreement (Tulsa East)

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PIPELINE TARIFF
Pipeline Tariff
$0.10 per barrel

Schedule I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
GROUP 1 TANKAGE TARIFFS
Group 1 Tankage Base Tariff
$0.30 per barrel
Group 1 Tankage Incentive Tariff
$0.10 per barrel
Group 1 Tankage Excess Tariff
$0.22 per barrel

Schedule II-1



--------------------------------------------------------------------------------



 



SCHEDULE III
GROUP 1 LOADING RACK TARIFF
Loading Rack Tariff
$0.30 per barrel

Schedule III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
GROUP 1 ASSETS ASSUMED OPEX
Assumed OPEX
$1,702,000.00

Schedule IV-1



--------------------------------------------------------------------------------



 



SCHEDULE V
GROUP 2 TANKAGE TARIFFS
Group 2 Tankage Base Tariff
$0.40 per barrel
Group 2 Tankage Incentive Tariff
$0.10 per barrel
Group 2 Tankage Excess Tariff
$0.22 per barrel

Schedule V-1



--------------------------------------------------------------------------------



 



SCHEDULE VI
GROUP 2 LOADING RACK TARIFF
Group 2 Loading Rack Tariff
$0.35 per barrel

Schedule VI-1



--------------------------------------------------------------------------------



 



SCHEDULE VII
GROUP 2 ASSETS ASSUMED OPEX
Group 2 Assets Assumed OPEX
$1,050,000

Schedule VII-1



--------------------------------------------------------------------------------



 



EXHIBIT A
GROUP 1 TANKAGE

                  TANK ID   REFINED PRODUCT   CAPACITY (BBLS)     10    
ULSD #2 (XT)
    37,500     11    
ULSD #2 (XT)
    37,500     102    
Kerosene
    37,500     103    
Kerosene
    37,500     104    
ULSD #2 (XT)
    37,500     110    
ULSD #1
    37,500     111    
Kerosene
    37,500     115A    
ULSD #2 (XT)
    151,000     115B    
ULSD #2 (XT)
    151,000     116    
Kerosene
    37,500     117    
ULSD #2 (XT)
    63,000     450    
Premium Unleaded
    12,000     451    
USLD #2 (XT)
    12,000     452    
USLD #2 (XT)
    12,000     464    
Unleaded Regular
    80,000     465    
Unleaded Regular
    74,000     466    
Unleaded Regular
    80,000     467    
Unleaded Regular
    80,000     470    
Unleaded Regular
    80,000     472    
Unleaded Regular
    151,000     473    
Premium Unleaded (ST)
    80,000     601    
Unleaded Regular
    19,000     602    
Premium Unleaded (ST)
    10,000     603    
USLD #2 (XT)
    2,000     605    
Ethanol
    5,000     606    
Empty
    500  

Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GROUP 2 TANKAGE

                  TANK ID   CURRENT SERVICE   CAPACITY (BBLS)   1    
Crude
    130,000     2    
Crude
    131,000     3    
Crude
    130,000     8    
Crude
    130,000     123    
CSO
    37,500     471    
Unleaded Gasoline
    80,000     107    
Flux/Asphalt
    131,000     108    
Flux/Asphalt
    37,500     109    
Flux/Asphalt
    37,500     125    
Flux/Asphalt
    37,500     131    
Flux/Asphalt
    37,500     442    
Gasoline blendstock
    11,700     445    
Gasoline blendstock
    11,700     446    
Gasoline blendstock
    11,700     447    
Gasoline blendstock
    11,700     460    
LSR
    80,000     461    
LSR
    80,000     17    
FCCU LCO
    37,500     114    
Raw Diesel
    131,000     9    
Raw gas oil
    130,000     15    
Raw gas oil
    130,000     16    
Raw gas oil-Sour
    151,078     6    
Raw naphtha
    54,000     4    
Scanfiner feed
    120,566     40    
Raw gas oil
    6,100     41    
CSO
    3,900     34    
Truck loading-64/22 asphalt
    11,700     36    
Truck loading-58/28 asphalt
    11,500     124    
Flux/Asphalt
    37,500     18    
Slop
    37,500     31    
Slop
    15,000     7    
Naptha
    64,000     14    
Naptha
    55,000  

Exhibit B

 